                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 1 of 6



                     1       BRIAN L. JOHNSRUD, State Bar No. 184474
                             JENNIFER LOTZ, State Bar No. 196925
                     2       CURLEY, HURTGEN & JOHNSRUD LLP
                             4400 Bohannon Drive, Suite 230
                     3       Menlo Park, CA 94025
                             Telephone: 650.600.5300
                     4       Facsimile: 650.323.1002
                             E-mail: bjohnsrud@chjllp.com
                     5                jlotz@chjllp.com

                     6       Attorneys for Defendant
                             JUUL LABS, INC.
                     7

                     8       CHRIS BAKER, State Bar No. 181557
                             cbaker@bakerlp.com
                     9
                             DEBORAH SCHWARTZ, State Bar No. 208934
                   10        dschwartz@bakerlp.com
                             BAKER CURTIS & SCHWARTZ, P.C.
                   11        1 California Street, Suite 1250
                             San Francisco, CA 94111
                   12        Telephone: (415) 433-1064
                             Fax: (415) 366-2525
                   13

                   14        Attorneys for Plaintiff
                             MARCIE HAMILTON
                   15

                   16                                    UNITED STATES DISTRICT COURT

                   17                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

                   18

                   19        MARCIE HAMILTON,                            Case No. 3:20-CV-3710-EMC (SK)

                   20                             Plaintiff,             JOINT STIPULATION TO VACATE
                                                                         DISCOVERY DEADLINES BASED ON
                   21                      v.                            SETTLEMENT; [PROPOSED] ORDER
                                                                         (Civ. L.R. 6-1(b) and 6-2(a))
                   22        JUUL LABS, INC.,

                   23                             Defendant.

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                              JOINT STIP. TO VACATE DISCOVERY
  COUNSE LO RS AT LA W                                               1            DEADLINES BASED ON SETTLEMENT
      MENLO PAR K
                                                                                    (CASE NO. 3:20-CV-3710-EMC (SK))
                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 2 of 6



                     1                                                 STIPULATION

                     2              Pursuant to Civil Local Rule 6-1(b) and 6-2(a), Defendant Juul Labs, Inc. (“JLI”) and

                     3       Plaintiff Marcie Hamilton (“Hamilton”) (JLI and Hamilton are referred to collectively herein as

                     4       “the Parties”), through their attorneys of record, hereby stipulate and respectfully request that the

                     5       Court vacate the pending deadline for the parties to submit competing search terms to the Court to

                     6       allow the Parties to seek Court approval of their settlement.

                     7              1.      WHEREAS, on June 25, 2021, Magistrate Judge Sallie Kim issued an Order

                     8       Regarding Joint Discovery Letter Brief (ECF 61) ordering, in part, that: (a) Defendant produce a

                     9       deponent pursuant to Fed.R.Civ.P. 30(b)(6) regarding the custodian(s) of records for the

                   10        documents Plaintiffs seek within 14 days of the date of the Order unless both parties agreed to

                   11        extend that time; and (b) the parties either meet and confer further or, if they cannot agree on

                   12        search terms, to each submit to the Court competing search terms by July 23, 2021.

                   13               2.      WHEREAS, on July 19, 2021, the Parties submitted a Stipulation To Enlarge

                   14        Time For Submitting Competing Search Terms To The Court (ECF 70, the “Stipulation”) and,

                   15        pursuant to such Stipulation, the Court ordered as follows (ECF 71, the “Order”):

                   16                    a. The time for Defendant to produce a deponent pursuant to Fed.R.Civ.P. 30(b)(6)

                   17                       regarding the custodian of records for the documents Plaintiff seeks is hereby

                   18                       extended to August 6, 2021 to allow additional time to meet and confer and

                   19                       identify potential custodians absent the need for such deposition. This time can be

                   20                       further extended by mutual agreement of the parties without order of the Court;

                   21                       and

                   22                    b. The time for the Parties to submit competing search terms to the Court pursuant to

                   23                       the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61)

                   24                       is hereby extended until August 20, 2021 to allow additional time to meet and

                   25                       confer and attempt to reach agreement regarding search terms.

                   26               3.      WHEREAS, on August 4, 2021, the Parties submitted a Second Stipulation To

                   27        Enlarge Time For Submitting Competing Search Terms To The Court (ECF 72, the “Second

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                      JOINT STIP. TO VACATE DISCOVERY DEADLINES
  COUNSE LO RS AT LA W                                                       2                               BASED ON SETTLEMENT
      MENLO PAR K                                                                                    (CASE NO. 3:20-CV-3710-EMC (SK))
                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 3 of 6



                     1       Stipulation”) and, pursuant to such Second Stipulation, the Court ordered as follows (ECF 73, the

                     2       “Second Order”):

                     3                   a. The time for Defendant to produce a deponent pursuant to Fed.R.Civ.P. 30(b)(6)

                     4                      regarding the custodian of records for the documents Plaintiff seeks is hereby

                     5                      extended to August 20, 2021 to allow additional time to meet and confer and

                     6                      identify potential custodians absent the need for such deposition. This time can be

                     7                      further extended by mutual agreement of the Parties without order of the Court;

                     8                      and

                     9                   b. The time for the Parties to submit competing search terms to the Court pursuant to

                   10                       the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61)

                   11                       is hereby extended until September 2, 2021 to allow additional time to meet and

                   12                       confer and attempt to reach agreement regarding search terms.

                   13               4.      WHEREAS, on August 18, 2021, the Parties submitted a Third Stipulation To

                   14        Enlarge Time For Submitting Competing Search Terms To The Court (ECF 74, the “Third

                   15        Stipulation”) and, pursuant to such Third Stipulation, the Court ordered as follows (ECF 75, the

                   16        “Third Order”):

                   17                    a. The time for Defendant to produce a deponent pursuant to Fed.R.Civ.P. 30(b)(6)

                   18                       regarding the custodian of records for the documents Plaintiff seeks is hereby

                   19                       extended to September 3, 2021 to allow additional time to meet and confer and

                   20                       identify potential custodians absent the need for such deposition. This time can be

                   21                       further extended by mutual agreement of the parties without order of the Court;

                   22                       and

                   23                    b. The time for the Parties to submit competing search terms to the Court pursuant to

                   24                       the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61)

                   25                       is hereby extended until September 16, 2021 to allow additional time to meet and

                   26                       confer and attempt to reach agreement regarding search terms.

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                    JOINT STIP. TO VACATE DISCOVERY DEADLINES
  COUNSE LO RS AT LA W                                                      3                              BASED ON SETTLEMENT
      MENLO PAR K                                                                                  (CASE NO. 3:20-CV-3710-EMC (SK))
                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 4 of 6



                     1              5.      WHEREAS, the Parties have entered into a settlement of this case. Pursuant to the

                     2       settlement’s terms, and in accordance with California Labor Code § 2699(l)(2), Plaintiff will file

                     3       a motion seeking the Court’s approval of the settlement no later than September 27, 2021.

                     4              6.      WHEREAS, the Parties have agreed that the pending discovery deadlines set by

                     5       Judge Kim and through the Parties’ stipulations, including the September 3, 2021 deadline

                     6       Defendant to produce a deponent pursuant to Fed.R.Civ.P. 30(b)(6) regarding the custodian of

                     7       records for the documents Plaintiff seeks and the September 16, 2021 deadline for the Parties to

                     8       submit competing search terms to the Court pursuant to the Court’s June 25, 2021 Order

                     9       Regarding Joint Discovery Letter Brief (ECF 61), be vacated to allow the Parties to seek Court

                   10        approval of the settlement.

                   11               7.      WHEREAS, the Case Management and Pretrial Order issued by Judge Chen on

                   12        June 24, 2021 (ECF 63) sets a non-expert discovery cut-off date of June 24, 2022.

                   13               8.      WHEREAS, they only previous stipulated time modifications to any discovery

                   14        deadlines in this case are those set forth in the Stipulation (ECF 70), the Second Stipulation (ECF

                   15        72), and the Third Stipulation (ECF 74) and the related Order (ECF 71), Second Order (ECF 73),

                   16        and Third Order (ECF 75) as noted in Paragraphs 2 through 4 above.

                   17               NOW, THEREFORE, the Parties, through their respective counsel of record,

                   18        STIPULATE AND AGREE to the following modifications to the Court’s June 25, 2021 Order

                   19        Regarding Joint Discovery Letter Brief (ECF 61), their previous Stipulations (ECF 70, 72, and

                   20        74), and the Court’s Orders granting the same (ECF 71, 73, and 75):

                   21               1.      The pending discovery deadlines in this case set by Judge Kim and through the

                   22        Parties’ stipulations, including the September 3, 2021 deadline Defendant to produce a deponent

                   23        pursuant to Fed.R.Civ.P. 30(b)(6) regarding the custodian of records for the documents Plaintiff

                   24        seeks and the September 16, 2021 deadline for the parties to submit competing search terms to the

                   25        Court pursuant to the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF

                   26        61), be vacated to allow the Parties to seek Court approval of the settlement.

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                     JOINT STIP. TO VACATE DISCOVERY DEADLINES
  COUNSE LO RS AT LA W                                                       4                              BASED ON SETTLEMENT
      MENLO PAR K                                                                                   (CASE NO. 3:20-CV-3710-EMC (SK))
                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 5 of 6



                     1       IT IS SO STIPULATED AND AGREED.

                     2
                              Dated: August 31, 2021                        CURLEY, HURTGEN & JOHNSRUD LLP
                     3

                     4
                                                                            By      /s/ Brian L. Johnsrud
                     5                                                           BRIAN L. JOHNSRUD
                                                                                 Attorneys for Defendant
                     6                                                           JUUL LABS, INC.

                     7
                              Dated: August 31, 2021                        BAKER CURTIS & SCHWARTZ, P.C.
                     8

                     9
                                                                            By      /s/ Chris Baker
                   10                                                            CHRIS BAKER
                                                                                 Attorneys for Plaintiff
                   11                                                            MARCIE HAMILTON

                   12

                   13                                         SIGNATURE ATTESTATION

                   14               Pursuant to Local Rule 5-1(i)(3), I attest that I have obtained concurrence regarding the

                   15        filing of this document from the other signatories to the document.

                   16
                              Dated: August 31, 2021                        CURLEY, HURTGEN & JOHNSRUD LLP
                   17

                   18
                                                                            By      /s/ Brian L. Johnsrud
                   19                                                            BRIAN L. JOHNSRUD
                                                                                 Attorneys for Defendant
                   20                                                            JUUL LABS, INC.
                   21

                   22                                                 [PROPOSED] ORDER

                   23               Pursuant to the Parties’ Joint Stipulation To Vacate Discovery Deadlines Based On
                   24        Settlement, it is hereby ordered that:
                   25               1.      The pending discovery deadlines in this case set by the under-signed judge,
                   26        including the September 3, 2021 deadline Defendant to produce a deponent pursuant to
                   27        Fed.R.Civ.P. 30(b)(6) regarding the custodian of records for the documents Plaintiff seeks and the
                   28        September 16, 2021 deadline for the Parties to submit competing search terms to the Court
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                    JOINT STIP. TO VACATE DISCOVERY DEADLINES
  COUNSE LO RS AT LA W                                                      5                              BASED ON SETTLEMENT
      MENLO PAR K                                                                                  (CASE NO. 3:20-CV-3710-EMC (SK))
                               Case 3:20-cv-03710-EMC Document 77 Filed 08/31/21 Page 6 of 6



                     1       pursuant to the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61), are

                     2       hereby vacated to allow the Parties to seek Court approval of the settlement.

                     3              PURSUANT TO STIPULATION, IT IS SO ORDERED.

                     4

                     5       Dated: ________________, 2021                        __________________________________
                                                                                  SALLIE KIM
                     6                                                            United States Magistrate Judge
                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                    JOINT STIP. TO VACATE DISCOVERY DEADLINES
  COUNSE LO RS AT LA W                                                      6                              BASED ON SETTLEMENT
      MENLO PAR K                                                                                  (CASE NO. 3:20-CV-3710-EMC (SK))
